UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06628 The Yacktman Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX78730 (Address of principal executive offices) (Zip code) Donald A. Yacktman c/o Yacktman Asset Management Co. 6300 Bridgeport Parkway Building One, Suite 320 Austin, TX78730 (Name and address of agent for service) 512-767-6700 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. The Yacktman Fund Schedule of Investments September 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 83.18% Banks - 1.44% U.S. Bancorp 150,000 $ 4,879,500 Beverages - 22.51% Anheuser-Busch Cos.,Inc. 110,000 5,498,900 Coca-Cola Co. 720,000 41,378,400 PepsiCo,Inc. 400,000 29,304,000 76,181,300 Commercial Services & Supplies - 1.13% H&R Block,Inc. 180,000 3,812,400 Diversified Financials - 7.28% AmeriCreditCorp. (a) 926,200 16,282,596 Federal Home Loan Mortgage Corp. 90,000 5,310,900 Federal National Mortgage Association 50,000 3,040,500 24,633,996 Food Products - 8.88% Kraft Foods,Inc. 100,000 3,451,000 Lancaster ColonyCorp. 430,000 16,413,100 Wm. Wrigley Jr.Co. 159,000 10,212,570 30,076,670 Health Care Equipment & Supplies - 2.14% Covidien Ltd (a) 175,000 7,262,500 Household Durables - 1.92% Furniture Brands International,Inc. 361,500 3,665,610 Pulte Homes,Inc. 208,000 2,830,880 6,496,490 Household Products - 9.21% CloroxCo. 172,000 10,490,280 Colgate-PalmoliveCo. 75,000 5,349,000 Procter & GambleCo. 218,000 15,334,120 31,173,400 Industrial Conglomerates - 1.15% Tyco International Ltd 87,500 3,879,750 Insurance - 2.80% American International Group,Inc. 90,000 6,088,500 MGIC InvestmentCorp. 30,000 969,300 Quanta Capital Holdings Ltd. (a) 895,000 2,416,500 9,474,300 Internet Retail - 3.22% eBay,Inc. (a) 279,000 10,886,580 Media - 5.50% Interpublic Group of Cos.,Inc. (a) 481,155 4,994,389 Liberty Media Holding Corp., InteractiveSeries A (a) 385,000 7,395,850 Viacom, Inc., Class B (a) 160,000 6,235,200 18,625,439 Oil & Gas - 0.56% Resource America,Inc. 120,000 1,894,800 Pharmaceuticals - 5.91% Johnson & Johnson 130,000 8,541,000 Pfizer,Inc. 470,000 11,482,100 20,023,100 Software - 7.12% MicrosoftCorp. 818,000 24,098,280 Specialty Retail - 2.41% Home Depot,Inc. 50,000 1,622,000 Wal-Mart Stores,Inc. 150,000 6,547,500 8,169,500 TOTAL COMMON STOCKS (Cost $218,181,714) 281,568,005 Principal Amount CONVERTIBLE BONDS - 1.23% Converible Bond - 1.23% Rait Financial Trust 6.880%, 04/15/2027 (Acquired 04/12/2007, Cost $1,500,000) (b) $ 6,000,000 4,140,000 TOTAL CONVERTIBLE BONDS (Cost $3,654,794) 4,140,000 SHORT TERM INVESTMENTS - 21.53% Commercial Paper - 15.88% Deutsche Bank 4.970%, 10/01/2007 13,297,000 13,297,000 General Electric Capital Corp. 4.650%, 10/03/2007 13,586,000 13,582,543 Toyota Motor Credit Corp. 4.650%, 10/03/2007 13,586,000 13,582,543 UBS Finance 4.720%, 10/01/2007 13,297,000 13,297,000 53,759,086 Demand Note - 0.28% U.S. Bancorp 5.550% (c) 947,365 947,365 Other Short-Term Investment - 5.37% Securities Lending Investment Account 18,183,030 TOTAL SHORT TERM INVESTMENTS (Cost $72,889,481) 72,889,481 Total Investments(Cost $294,725,989) - 105.94% 358,597,486 Liabilities in Excess of Other Assets - (0.57)% (1,914,309) Liabilitiesfor Collateral on Securities Lending - (5.37)% (18,183,030) TOTAL NET ASSETS - 100.00% $ 338,500,147 Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Restricted (c) Variable Rate The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $294,725,989 Gross unrealized appreciation 66,489,397 Gross unrealized depreciation (2,617,900) Net unrealized appreciation $63,871,496 Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments September 30, 2007 The Yacktman Focused Fund (Unaudited) Shares Value COMMON STOCKS - 83.02% Beverages - 24.43% Coca-Cola Co. 190,000 $ 10,919,300 PepsiCo, Inc. 95,000 6,959,700 17,879,000 Diversified Financials - 7.84% AmeriCredit Corp. (a) 202,300 3,556,434 Federal Home Loan Mortgage Corp. 37,000 2,183,370 5,739,804 Food Products - 8.73% Lancaster Colony Corp. 100,000 3,817,000 Wm. Wrigley Jr. Co. 40,000 2,569,200 6,386,200 Health Care Equipment & Supplies - 1.98% Covidien Ltd (a) 35,000 1,452,500 Household Durables - 3.04% Furniture Brands International, Inc. 74,500 755,430 Pulte Homes, Inc. 108,000 1,469,880 2,225,310 Household Products - 8.96% Clorox Co. 38,000 2,317,620 Colgate-Palmolive Co. 20,000 1,426,400 Procter & Gamble Co. 40,000 2,813,600 6,557,620 Industrial Conglomerates - 1.06% Tyco International Ltd 17,500 775,950 Insurance - 2.50% American International Group, Inc. 18,000 1,217,700 Quanta Capital Holdings Ltd. (a) 227,500 614,250 1,831,950 Internet Retail - 5.33% eBay, Inc. (a) 100,000 3,902,000 Media - 2.89% Liberty Media Holding Corp., Interactive Series A (a) 110,000 2,113,100 Oil & Gas - 0.43% Resource America, Inc. 20,000 315,800 Pharmaceuticals - 5.25% Johnson & Johnson 25,000 1,642,500 Pfizer, Inc. 90,000 2,198,700 3,841,200 Software - 7.65% Microsoft Corp. 190,000 5,597,400 Specialty Retail - 2.93% Home Depot, Inc. 19,000 616,360 Wal-Mart Stores, Inc. 35,000 1,527,750 2,144,110 TOTAL COMMON STOCKS (Cost $48,863,435) 60,761,944 Principal Amount CONVERTIBLE BONDS - 1.13% Converible Bond - 1.13% Rait Financial Trust 6.880%, 04/15/2027 (Acquired 04/12/2007, Cost $1,500,000) (b) $ 1,200,000 828,000 TOTAL CONVERTIBLE BONDS (Cost $715,988) 828,000 SHORT TERM INVESTMENTS - 18.49% Commercial Paper - 15.63% Deutsche Bank 4.970%, 10/01/2007 2,946,000 2,946,000 General Electric Capital Corp. 4.650%, 10/03/2007 2,774,000 2,773,294 Toyota Motor Credit Corp. 4.650%, 10/03/2007 2,774,000 2,773,294 UBS Finance 4.720%, 10/01/2007 2,946,000 2,946,000 11,438,588 Demand Note - 1.06% US Bancorp 5.550% (c) 772,450 772,450 Other Short-Term Investment - 1.80% Securities Lending Investment Account 1,322,367 TOTAL SHORT TERM INVESTMENTS (Cost $13,533,405) 13,533,405 Total Investments(Cost $63,112,828) - 102.64% 75,123,349 Liabilities in Excess of Other Assets - (0.84)% (611,220) Liabilitiesfor Collateral on Securities Lending - (1.80)% (1,322,367) TOTAL NET ASSETS - 100.00% $ 73,189,762 Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Restricted (c) Variable Rate The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $63,112,828 Gross unrealized appreciation 12,770,591 Gross unrealized depreciation (760,070) Net unrealized appreciation 12,010,521 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Options Written September 30, 2007 The Yacktman Focused Fund (Unaudited) Contracts Value PUT OPTIONS AmeriCredit Corp. Expiration: January, 2008, Exercise Price: $20.00 185 $ 19,887 eBay, Inc. Expiration: October, 2007, Exercise Price: $37.50 300 69,000 Expiration: January, 2008, Exercise Price: $37.50 500 197,500 Pulte Homes, Inc. Expiration: January, 2008, Exercise Price: $17.50 100 7,500 Expiration: January, 2008, Exercise Price: $20.00 250 10,000 Expiration: January, 2008, Exercise Price: $22.50 375 7,500 Expiration: January, 2010, Exercise Price: $20.00 150 41,250 352,637 Total Options Written(Premiums received $406,277) $ 352,637 Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Yacktman Funds, Inc. By (Signature and Title) /s/ Donald A. Yacktman Donald A. Yacktman, President Date 11/20/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Donald A. Yacktman Donald A. Yacktman, President Date 11/20/2007 By (Signature and Title)* Donald A. Yacktman Donald A. Yacktman, Treasurer Date 11/20/2007 * Print the name and title of each signing officer under his or her signature.
